18-3737
     Rahman v. Wilkinson                                                      BIA
                                                                          Kolbe, IJ
                                                                      A208 455 354
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 28th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            JOSEPH F. BIANCO,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   JOLILOR RAHMAN,
14            Petitioner,
15
16                    v.                                    18-3737
17                                                          NAC
18   MONTY WILKINSON, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                  Usman Ahmad, Law Office of Usman
24                                    B. Ahmad, P.C., Long Island City,
25                                    NY.
26
     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting
     Attorney General Monty Wilkinson is automatically substituted for former
     Acting Attorney General Jeffrey A. Rosen as Respondent.
 1   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
 2                                      Attorney General; Anthony P.
 3                                      Nicastro, Assistant Director; Dana
 4                                      M. Camilleri, Trial Attorney,
 5                                      Office of Immigration Litigation,
 6                                      United States Department of
 7                                      Justice, Washington, DC.

 8          UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12          Petitioner    Jolilor      Rahman,    a        native   and    citizen     of

13   Bangladesh, seeks review of a November 21, 2018 decision of

14   the    BIA    affirming     an    October    17,       2017    decision      of   an

15   Immigration Judge (“IJ”).            In re Jolilor Rahman, No. A 208

16   455 354 (B.I.A. Nov. 21, 2018), aff’g No. A 208 455 354(Immigr.

17   Ct.    N.Y.C.    Oct.      17,    2017).         We     assume    the      parties’

18   familiarity with the underlying facts and procedural history.

19          Under the circumstances of this case, we have considered

20   both    the   IJ’s   and    the    BIA’s    opinions       “for      the   sake   of

21   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

22   524, 528 (2d Cir. 2006).           The applicable standards of review

23   are    well     established.         See     8        U.S.C.     § 1252(b)(4)(B)

24   (“[A]dministrative findings of fact are conclusive unless any

25   reasonable adjudicator would be compelled to conclude to the
                                   2
 1   contrary.”); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 2   Cir. 2018) (reviewing adverse credibility determination for

 3   substantial evidence).

 4         “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on the . . . inherent plausibility of the

 7   applicant’s or witness’s account” and on inconsistencies

 8   within and between an applicant’s statements and documentary

 9   evidence,    “without   regard      to    whether    an    inconsistency,

10   inaccuracy, or falsehood goes to the heart of the applicant’s

11   claim.”     8 U.S.C. § 1158(b)(1)(B)(iii).          “We defer . . . to

12   an IJ’s credibility determination unless, from the totality

13   of the circumstances, it is plain that no reasonable fact-

14   finder could make such an adverse credibility ruling.”                      Xiu

15   Xia   Lin   v.   Mukasey,   534    F.3d   162,     167    (2d    Cir.      2008)

16   (per curiam);     accord    Hong    Fei     Gao,    891     F.3d      at    76.

17   Substantial      evidence   supports       the     adverse       credibility

18   determination.

19         The agency reasonably relied on Rahman’s inconsistent

20   statements regarding his political affiliation.                 See 8 U.S.C.

21   § 1158(b)(1)(B)(iii).        At    his    hearing    and    in    a   written


                                         3
 1   statement attached to his application, Rahman stated several

 2   times that he was apolitical and had no interest in joining

 3   any political party.         In his asylum application itself,

 4   however, Rahman stated that he was actively involved in the

 5   Bangladesh Nationalist Party and that he continued to support

 6   that party.   The agency was not required to credit Rahman’s

 7   explanation that the mistake was the fault of the Bangladeshi

 8   individual who filled out the application because it did not

 9   resolve why that individual would have made contradictory

10   statements.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

11   2005) (“A petitioner must do more than offer a plausible

12   explanation for his inconsistent statements to secure relief;

13   he must demonstrate that a reasonable fact-finder would be

14   compelled to credit his testimony.” (internal quotation marks

15   omitted)).        The   agency    also    reasonably     relied    on

16   inconsistencies    between    Rahman’s   statements    and   evidence

17   about reporting an attack to the police.         Rahman testified

18   that he went by himself to the police to report that he and

19   his father were attacked by Awami League members, but he

20   submitted a witness statement stating, to the contrary, that

21   two others accompanied him to the police station.             Rahman


                                      4
 1   offered      no     explanation         when   confronted          with      this

 2   inconsistency.

 3       Having        questioned       Rahman’s    credibility        as    to    his

 4   political affiliation and the alleged attacks, the agency

 5   reasonably        relied    on    his   failure    to   rehabilitate         his

 6   testimony with reliable corroborating evidence.                        See Biao

 7   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

 8   applicant’s failure to corroborate his or her testimony may

 9   bear on credibility, because the absence of corroboration in

10   general makes an applicant unable to rehabilitate testimony

11   that has already been called into question.”).                            The IJ

12   reasonably        concluded      that    letters     from     a    doctor      to

13   corroborate injuries were not entitled to any weight because

14   they were not contemporaneous, came from the same individual

15   who purportedly helped Rahman complete an asylum form with

16   the wrong claim, and had a stamp that included a misspelling

17   and attempted correction of the word “medical.”                   See Y.C. v.

18   Holder,      741     F.3d        324,   332    (2d      Cir       2013)      (“We

19   generally defer to the agency’s evaluation of the weight to

20   be afforded an applicant’s documentary evidence.”).




                                             5
 1          Finally, the BIA reasonably rejected the new arguments

 2   Rahman made on appeal—that inconsistencies were attributable

 3   to interpreter error or his past trauma.                  To the extent he

 4   attempted to raise a due process claim, Rahman provided no

 5   evidence of poor interpretation or prejudice; he did not raise

 6   this issue at the hearing and the inconsistencies were largely

 7   between statements and documentary evidence prepared prior to

 8   the hearing.      See Burger v. Gonzales, 498 F.3d 131, 134 (2d

 9   Cir. 2007) (“To establish a violation of due process, an

10   alien    must    show    that   she   was    denied   a    full   and     fair

11   opportunity to present her claims or that the IJ or BIA

12   otherwise deprived her of fundamental fairness.” (internal

13   quotation marks omitted)); Garcia-Villeda v. Mukasey, 531

14   F.3d    141,    149   (2d   Cir.   2008)    (“Parties claiming        denial

15   of due process in         immigration      cases   must,     in   order     to

16   prevail, allege some cognizable prejudice fairly attributable

17   to     the   challenged process.”         (internal       quotation     marks

18   omitted)).       Rahman similarly did not raise his argument

19   regarding past trauma before the IJ or present any evidence

20   to support it.          Moreover, past trauma does not resolve his

21   inaccurate statement in his application that he supported a


                                           6
 1   specific political party, his lack of familiarity with his

 2   witness’s statement, or the issues with the medical records.

 3   See Majidi, 430 F.3d at 80–81.

 4         Given    the       inconsistent         statements,     implausible

 5   explanations,      and    lack    of       reliable   corroboration,     the

 6   agency’s adverse credibility determination is supported by

 7   substantial evidence.            See 8 U.S.C. § 1158(b)(1)(B)(iii);

 8   Xiu Xia Lin, 534 F.3d at 163–64.                  That determination is

 9   dispositive of asylum, withholding of removal, and relief

10   under the Convention Against Torture because all three claims

11   are   based   on   the   same    factual      predicate.    See   Paul   v.

12   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

13         For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                      FOR THE COURT:
17                                      Catherine O’Hagan Wolfe,
18                                      Clerk of Court




                                            7